Citation Nr: 0114083	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  00-20 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to an increased rating for migraine 
headaches, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel





INTRODUCTION

The veteran served on active duty in the military from 
December 1982 to December 1986.

In December 1994, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi, denied the 
veteran's claims for service connection for 
post-traumatic stress disorder (PTSD), for a rating higher 
than 30 percent for her migraine headaches, and for a 
temporary total rating of 100 percent for her 
migraine headaches-pursuant to 38 C.F.R. § 4.29 ("paragraph 
29")-for being hospitalized for more than 21 days at a VA 
medical center (VAMC) for treatment of this condition from 
February 7, 1994, to March 11, 1994.  She appealed to the 
Board of Veterans' Appeals (Board).

The Board issued a decision in April 1997 granting the claim 
for a temporary total rating of 100 percent pursuant to 38 
C.F.R. § 4.29.  However, the Board remanded the other claims 
to the RO-requesting service connection for PTSD and a 
rating higher than 30 percent for the migraine headaches.  
The RO since has returned these claims to the Board, and they 
are the only remaining issues on appeal.


REMAND

The veteran alleges that she has PTSD from being repeatedly 
raped by several of her superior officers in service (who 
were sergeants), and that two civilians also raped her, too.  
She also alleges that her migraine headaches are more severe 
than currently rated.


Unfortunately, however, the Board cannot yet adjudicate the 
veteran's claims because the RO did not complete all of the 
development requested by the Board in the April 1997 remand, 
so this case again must be returned to the RO for completion 
of those directives.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) (a remand by the Board confers on the veteran, as 
a matter of law, the right to compliance with the remand 
orders, and the Secretary of VA, as head of the Department, 
also has a concomitant duty to ensure compliance with the 
terms of the remand).

In the April 1997 remand, the Board directed the RO to:

1.  contact the National Personnel 
Records Center (NPRC) and request copies 
of any performance evaluations the 
veteran may have received while she was 
on active duty in the military, or any 
additional service medical records (SMRs) 
specifically concerning marital 
counseling that she may have received in 
August 1986, also while on active duty, 
through the Social Work Service, HSHM-
SWS, El Paso, Texas 79920.

2.  contact the veteran to identify any 
treatment that she may have received 
since September 1996 for her migraine 
headaches, and at any time since service 
for PTSD, and to obtain those records 
with her authorization.

3.  have the veteran submit a 
comprehensive statement listing any 
other, "alternative...evidence," to support 
her allegations of sexual assaults 
(repeatedly being raped) while in 
service, leading to PTSD-since, by her 
own admission, the assaults were not 
actually documented in her SMRs, and 
recognizing that many victims of personal 
assault, especially sexual assault and 
domestic violence, do not file official 
reports either with military or civilian 
authorities.  See Manual M21-1, Part III, 
5.14(c)(5); see also Patton v. West, 12 
Vet. App. 272 (1999).  Such alternative 
source evidence also could include, among 
other things, testimonial statements from 
confidants such as family members, 
roommates, fellow service members, or 
clergy, as well as copies of personal 
diaries or journals or evidence of 
substance abuse and/or performance 
evaluations.  Still other forms of 
alternative source evidence could include 
records showing the veteran had 
behavioral changes that occurred at the 
time of the incident in question, such as 
visits to a medical counseling or clinic 
or dispensary without a specific 
diagnosis or specific ailment, 
sudden requests that the veteran's 
military occupational series or duty 
assignment be changed without other 
justification, lay statements indicating 
increased use or abuse of leave without 
an apparent reason, increased disregard 
for military or civilian authority, 
unexplained economic or social behavior 
changes, etc.  Id; see also Manual M21-1, 
Part VI, 7.46c(2) and 11.38.

4.  contact the alternative sources 
identified by the veteran to obtain 
statements from them-including, if 
necessary, conducting a VA field 
examination involving personal interviews 
with witnesses, etc., and having the RO 
prepare a summary report of the resulting 
findings indicating which, if any, of the 
veteran's alleged stressors in service 
actually were verified or otherwise 
established by the record-in accordance 
with 38 C.F.R. § 3.304(f).  And in making 
that determination, the RO was requested 
to address any credibility questions 
raised by the record.

5.  after completion of the above 
development to the extent possible, and 
if it was determined that there was 
credible supporting evidence that an 
alleged stressor actually had occurred, 
the RO was to schedule the veteran for a 
VA psychiatric examination-preferably by 
a psychiatrist who had not previously 
examined her-to obtain a medical opinion 
indicating the correct diagnosis of any 
psychiatric disorder present and to 
determine whether the diagnostic criteria 
for PTSD were satisfied.  The 
psychiatrist designated to examine the 
veteran also was requested to review all 
of the relevant medical evidence in the 
claims folder; to reconcile the various 
diagnoses already of record; and to 
causally relate the diagnosis of PTSD, if 
found, to a stressor the RO had verified.  
The psychiatrist designated to examine 
the veteran further was requested to 
comment on the significance, if any, in 
the diagnostic assessment of evidence 
that is indicative of behavioral changes 
(see M21-1, part III,  5.14c(8)(9)).  
And the report of the evaluation was 
supposed to include the complete 
rationale for all opinions expressed, and 
all special studies or tests, to include 
psychological testing and evaluation, 
were to be accomplished.

6.  obtain a copy of the State of 
Mississippi Workers' Compensation 
determination and a copy of all 
supporting medical records considered in 
making that determination.

7.  contact the Social Security 
Administration (SSA) and obtain a copy of 
that agency's decision awarding the 
veteran disability benefits, as well as 
copies of all records considered by that 
agency in making its determination.

8.  schedule the veteran for a VA 
neurological examination to obtain a 
medical opinion concerning the current 
severity of her migraine headaches-
including insofar as the frequency of 
them and whether they have resulted in 
economic inadaptability.  The VA examiner 
also was to discuss the impact, in any, 
that an intercurrent head injury the 
veteran sustained in May 1990 had on the 
severity of her migraine headaches.  And 
just as in the case of her psychiatric 
examination, the RO was to provide the 
claims folder to physician designated to 
examine the veteran, for a review of her 
pertinent medical history, and all 
studies, tests, etc., deemed necessary 
were to be accomplished.

9.  readjudicate the claims for service 
connection for PTSD and a rating higher 
than 30 percent for the migraine 
headaches, including considering whether 
the veteran was entitled to a higher 
rating for her migraine headaches on an 
extra-schedular basis-pursuant to 
38 U.S.C.A. § 3.321(b)(1).  See Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); see 
also Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Although the RO completed-or at least attempted to 
complete-some of the directives indicated above 
(specifically, numbers 1, 2, 3, 4, 6 & 7), the RO 
did not complete (or even attempt to complete) the other 
directives specified (numbers 5, 8 & 9).  So, to comply with 
the Court's holding in Stegall, the case must be returned to 
the RO for completion of those remaining directives.


Even though, following the Board's April 1997 remand, the RO 
obtained additional medical evidence concerning ongoing 
treatment the veteran had received for her migraine headaches 
(on various occasions from 1995 to 1997), the RO did not have 
her examined-as requested by the Board.  See Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  The RO also did not have her 
undergo a VA psychiatric evaluation, either, despite this 
additional evidence also showing even further diagnoses of 
PTSD (and of other psychiatric conditions, too-namely, 
a bipolar disorder and a depressive disorder, not otherwise 
specified).  Moreover, the veteran's ex-husband submitted a 
supporting statement in July 1997 concerning her alleged 
sexual assaults (various rapes) in service, but the RO did 
not determine whether this evidence was sufficient to 
corroborate or verify her alleged stressors and, therefore, 
warrant an examination.  So the RO must attempt to complete 
all of this remaining development, prior to further 
consideration of her claims, particularly in light of the 
recently enacted Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Accordingly, the case again is REMANDED to the RO for the 
following development and consideration:

1.  If the RO determines that there is 
evidence of behavior changes at the time 
of an alleged stressor which might 
indicate the occurrence of an in-service 
stressor, or if otherwise deemed 
necessary, the RO should obtain 
interpretation of such evidence by a 
clinician as provided in M21-1, Part III, 
5.14(c)(9).

2.  The RO should then review the file, 
including the July 1997 statement from 
the veteran's ex-husband, and make a 
specific written determination, in 
accordance with the provisions of 38 
C.F.R. § 3.304(f) and M21-1, Part III, 
5.14(c), indicating whether she was 
exposed to a stressor, or stressors, in 
service, and, if so, the nature of the 
specific stressor or stressors 
established by the record.  In making 
this determination, the RO should address 
any credibility questions raised by the 
record.  It should be borne in mind, 
however, that it is not necessary for her 
to actually prove that the incidents 
in question occurred, but rather, it is 
only necessary that the preponderance of 
the evidence support the conclusion that 
they did.  See Manual M21-1, Part III, 
5.14(c); see also Patton, supra.

3.  Thereafter, if any claimed in-service 
stressor is corroborated by the evidence 
or if otherwise deemed warranted, then 
the RO should schedule the veteran for a 
VA psychiatric evaluation-preferably by 
someone who has not previously examined 
her-to:  a) obtain a medical opinion 
indicating whether she currently has PTSD 
and, if so, b) whether there is an 
etiological relationship between her PTSD 
and a confirmed stressor in service 
identified by the RO.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The 
VA examiner also should, to the extent 
possible, attempt to reconcile the 
various other diagnoses of record, in 
addition to PTSD (of a bipolar disorder, 
depression and a depressive disorder-not 
otherwise specified, and a history of 
drug and alcohol abuse).  And since the 
purpose of this examination is to obtain 
a medical opinion concerning these 
dispositive issues, it is absolutely 
imperative that the examiner review all 
of the relevant evidence in the claims 
file-particularly the list of the 
stressor(s) found by the RO to be 
corroborated by the evidence of record, a 
copy of the Board's April 1997 remand, a 
copy of this remand, the May 1997 
statement from the veteran, the July 1997 
statement from her ex-husband, 
the report of her hospitalization at a 
VAMC from February to March 1994, and the 
report of her August 1994 VA psychiatric 
examination.  The VA examiner should 
acknowledge in the report of the 
evaluation that this evidence was 
considered.  The examiner should clearly 
set forth his/her findings and opinions 
in a typewritten report, citing, if 
necessary, to specific evidence in the 
record.  And since the purpose of the 
examination is to determine the medical 
probability that the veteran has PTSD as 
a residual of her military service-and 
in particular sexual assaults (repeated 
rapes)-the examiner's report of the 
evaluation should contain a discussion of 
the evidence in this regard.  Also, any 
diagnosis of PTSD should be in accordance 
with the criteria of DSM-IV.  And if PTSD 
is diagnosed, the examiner should clearly 
identify the date of onset and the 
stressor which is deemed to be the cause 
of the condition.  The report of the 
evaluation should be typewritten and 
associated with the other evidence on 
file in the veteran's claims folder.

4.  The veteran should be scheduled for a 
VA neurological examination to obtain a 
medical opinion concerning the current 
severity of her migraine headaches-
including insofar as the frequency of 
them and whether they have resulted in 
economic inadaptability.  The VA examiner 
also should discuss the impact, in any, 
that the intercurrent head injury 
the veteran sustained in May 1990 had on 
the severity of her migraine headaches.  
And just as in the case of her 
psychiatric examination, the neurologic 
examiner should review all of the 
pertinent medical evidence in the claims 
folder; should conduct all necessary 
tests, studies, etc., to make the 
requested determinations; and should 
provide the rationale for all opinions 
expressed-citing, if necessary, to 
specific evidence in the record.  The 
report of the evaluation should be 
typewritten for clarity.

5.  The RO should review the reports of 
the evaluations to ensure they are in 
compliance with the directives of this 
remand.  If either is not, then it should 
be returned for immediate corrective 
action.  38 C.F.R. § 4.2.

6.  Upon completion of the above 
development, and any other development 
deemed warranted by the VCAA, the RO 
should readjudicate the claims for 
service connection for PTSD and for a 
rating higher than 30 percent for the 
migraine headaches-in light of all 
pertinent evidence of record, and all 
applicable laws, regulations, and case 
law.  The RO must provide adequate 
reasons and bases for its decision and 
address all issues and concerns that were 
noted in this remand.  The RO also must 
determine whether the veteran is entitled 
to application of the benefit-of-the-
doubt doctrine and, if not, must explain 
why.  38 C.F.R. §§ 3.102, 4.3; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

7.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits-to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  However, she hereby is advised that her 
failure to cooperate in being re-examined likely will result 
in a decision unfavorable to her.  See 38 C.F.R. § 3.655.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


